DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of group I in the reply filed on January 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Objections
Claim 1 is objected to because of the following informalities:  the word “of” is missing in line 2 between “capable” and “covering”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that the gel layer is “constituted by a contact lens with a predetermined refractive index”. It is unclear what this statement means. The statement could be interpreted such that the gel layer is the mentioned contact lens with some refractive index or such that the gel layer is formed by a contact lens with some refractive index that is an additional component. 


Claim Interpretation for Prior Art Consideration
Claims 4-9 recite, directly or via their dependency chain, an intended use detailing different uses that start with the phrase “is used for”. The instant claims under examination are drawn to a product, not a method of use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viegas et al. (US Patent No. 6,136,334 – see IDS).
Viegas et al. disclose a kit for preparing a corneal mask (see abstract; instant claim 4). Specifically the kit is two parts, 1) an ionic polysaccharide (water soluble gelling agent) and film forming polymer aqueous solution and 2) an aqueous solution of counter-ion to gel the ionic polysaccharide (see column 5 lines 26-35). An example is detailed where the polysaccharide is alginic acid and its solution also includes glycerin (polyhydric alcohol), a high refractive index water soluble component and moisturizing component according to the instant disclosure (see examples 1-3, 5, and 11-15; instant specification paragraphs 63 and 78; instant claims 1 and 7-9). The example states that .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. in view of Ali et al. (US Patent No. 5,461,081).
Viegas et al. disclose a kit for preparing a corneal mask (see abstract; instant claim 4). Specifically the kit is two parts, 1) an ionic polysaccharide (water soluble gelling agent) and film forming polymer aqueous solution and 2) an aqueous solution of counter-ion to gel the ionic polysaccharide (see column 5 lines 26-35). An example is detailed where the polysaccharide is alginic acid and its solution also includes glycerin 
Ali et al. teach an ophthalmic pharmaceutical vehicle for delivery of pharmaceutical actives to the eye that gel upon application to the eye (see abstract and column 4 lines 36-44). Here they teach a plastic, drop dispensing bottle for the composition (see column 3 lines 30-31 and 39-40).

 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARALYNNE E HELM/Examiner, Art Unit 1615